OPINION
By KLINGER, PJ.
It is true that the memoranda in some particulars indicates that the subscribers would take the number of shares indicated opposite their signatures providing as much as fifty thousand dollars would be subscribed. While the defendant Himler denies that the necessary number of shares were subscribed for, in the opinion of this court the evidence offered justified the conclusion that at least fifty thousand dollars worth of preferred stock was subscribed on the memoranda. In the opinion of this court, however, the memoranda is not a valid contract binding upon the parties subscribing the same. We come to this conclusion because of the express stipulation that this instrument is not and shall not be construed as a subscription to the capital stock of this or any corporation and there shall be no liability on the part of any one signing the same.
While other language in the memoranda taken alone might be interpreted as a binding obligation providing the necessary amount was- subscribed, nevertheless by the addition of an express stipulation that the instrument was not intended and should not be construed as a subscription to the capital stock of this or any corporation and that there shall be no liability on the part of any one signing the same, the parties have determined the construction to be placed on the memoranda and have expressly excluded any construction whereby the defendant would be liable.
. The brief of defendant in error cites the case of Glass Company v Clark, 118 Oh St 10, and also Volume 10, Ohio Jurisprudence. Upon a careful examination of these authorities we find nothing in conflict with the conclusion of this court upon the facts as set forth in the memoranda signed by the defendant Himler. The express stipulation heretofore referred to “that the defendant was not obligated,” make all the legal principles therein cited, inapplicable to this case.
The finding and judgment of the Court of Common Pleas will be reversed and final judgment entered for plaintiff in error at costs of defendant in error.
GUERNSEY, J, concurs.
CROW, J, dissents.